           Case 3:19-cr-00782-JLS Document 18 Filed 03/25/19 PageID.32 Page 1 of 4




     ROBERT S. BREWER, JR.
 1   United States Attorney
     RENEE GREEN
 2   Special Assistant U.S. Attorney
     Illinois Bar No. 6270798
 3   Office of the U.S. Attorney
     880 Front Street, Room 6293
 4   San Diego, CA 92101-8893
     Telephone: (619) 546-6775
 5   Renee.Green@usdoj.gov
 6   Attorneys for the United States of America
 7
                      IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,               )    Case No.: 19CR0782-JLS
                                             )
11                   Plaintiff,              )    Date: April 8, 2019
              vs.                            )    Time: 1:30 p.m.
12                                           )
     ROBERT ARNOLD KOESTER,                  )    UNITED STATES’ MOTION FOR:
13                                           )      (1) Reciprocal Discovery
                    Defendant.               )
14                                           )
                                             )
15                                           )
16
17            The plaintiff, UNITED STATES OF AMERICA, by and through its counsel,

18   Robert S. Brewer, Jr., United States Attorney, and Renee Green, Special Assistant

19   United States Attorney, hereby files its Motion for Reciprocal Discovery. This
20   motion is based upon the files and records of this case, together with memorandum
21   of points and authorities.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                              1
        Case 3:19-cr-00782-JLS Document 18 Filed 03/25/19 PageID.33 Page 2 of 4




 1                                        I
 2                             POINTS AND AUTHORITIES

 3      A. Reciprocal Discovery

 4         1.     Rule 16(b)
 5         Defendant has invoked Federal Rule of Criminal Procedure 16(a) in his
 6   motion for discovery and the Government has already voluntarily complied with the
 7   requirements of Federal Rule of Criminal Procedure 16(a). Therefore, Rule 16(b)
 8   should presently be determined to be operable as to Defendant.
 9         The Government, pursuant to Rule 16(b), hereby requests that Defendant
10   permit the Government to inspect, copy, and photograph any and all books, papers,
11   documents, photographs, tangible objects, or make copies of portions thereof, which

12   are within the possession, custody, or control of Defendant and which he intends to

13
     introduce as evidence in his case-in-chief at trial. The Government further requests

14
     that it be permitted to inspect and copy or photograph any results or reports of
     physical or mental examinations and of scientific tests or experiments made in
15
     connection with this case, which are in the possession or control of Defendant, which
16
     he intends to introduce as evidence-in-chief at the trial or which were prepared by a
17
     witness whom Defendant intends to call as a witness. The Government also requests
18
     that the Court make such orders as it deems necessary under Rule 16(d)(l) and (2) to
19
     insure that the Government receives the discovery to which it is entitled.
20
           2.     Rule 26.2
21
           Federal Rule of Criminal Procedure 26.2 requires the production of prior
22
     statements of all witnesses, except any statement of Defendant. The rule provides
23
     for the reciprocal production of Jencks statements. The time frame established by
24
     the rule requires the statement to be provided after the witness has testified, as in the
25
     Jencks Act. Therefore, the Government hereby requests that Defendant be ordered
26
     to supply all prior statements of defense witnesses by a reasonable date before trial
27
28
                                                2
       Case 3:19-cr-00782-JLS Document 18 Filed 03/25/19 PageID.34 Page 3 of 4




 1   to be set by the Court. This order should include any form these statements are
 2   memorialized in, including, but not limited to, tape recordings, handwritten or typed
 3   notes, and/or reports.
                                                   II
 4
                                        CONCLUSION
 5
           For the foregoing reasons, the United States respectfully requests that the
 6
 7
     Court grant the Government’s motion for reciprocal discovery.

 8
 9   DATED:       March 25, 2019                        Respectfully submitted,
10                                                      ROBERT S. BREWER
                                                        United States Attorney
11
12                                                      s/Renee Green______
                                                        RENEE GREEN
13                                                      Special Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
       Case 3:19-cr-00782-JLS Document 18 Filed 03/25/19 PageID.35 Page 4 of 4




 1
                           UNITED STATES DISTRICT COURT
 2
 3                       SOUTHERN DISTRICT OF CALIFORNIA

 4   UNITED STATES OF AMERICA,              )            Case No. 19CR0782-JLS
 5                                          )
           Plaintiff,                       )
 6                                          )
 7                v.                        )
                                            )            CERTIFICATE OF SERVICE
 8
     ROBERT ARNOLD KOESTER,                 )
 9       Defendant.                         )
                                            )
10
11
     IT IS HEREBY CERTIFIED THAT:
12
           I, RENEE GREEN, am a citizen of the United States and am at least
13
     eighteen years of age. My business address is 880 Front Street, Room 6293, San
14
     Diego, California 92101-8893.
15
           I am not a party to the above-entitled action. I have caused service of United
16
     States’ Motion for Reciprocal Discovery on the following parties by electronically
17
     filing the foregoing with the Clerk of the District Court using its ECF System, which
18
     electronically notifies them.
19
           Melissa Bobrow, Esq.
20         I declare under penalty of perjury that the foregoing is true and correct.
21         Executed on March 25, 2019.
22
23                                          s/Renee Green
                                            RENEE GREEN
24
                                            Special Assistant U.S. Attorney
25
26
27
28
                                                4
